                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-3612-PJW                                                Date       August 8, 2019
 Title             Chom Ye Chon v. Ladera Culver Foods, Inc., et al.




 Present: The                    Patrick J. Walsh, United States Magistrate Judge
 Honorable
                    Isabel Martinez                                            N/A
                     Deputy Clerk                                   Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                              LACK OF PROSECUTION

       Plaintiff is ordered to show cause in writing no later than August 16, 2019 why this
action should not be dismissed for lack of prosecution.

      The Court will consider the filing of the following, as an appropriate response to
this OSC, on or before the above date:

         3          Proof of service of summons and complaint.

         3          Answer by the defendant or plaintiff’s request for entry of default.

         3          Plaintiff’s filing of a request to the clerk to enter default judgment.

         3          Plaintiff’s filing of a noticed motion for entry of default judgment.

      In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7-15, no oral argument of this matter will be heard unless ordered by the Court. The
Order will stand submitted upon the filing of the response to the Order to Show Cause.
Failure to respond to the Court’s Order may result in the dismissal of the action.


                                                                                                    :
                                                               Initials of Preparer    IM


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
